Citation Nr: 0720362	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  01-06 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than March 9, 
2000, for a total disability rating based on individual 
unemployability.  

2.  Entitlement to an increased (compensable) rating for 
hemorrhoids.  

3.  Entitlement to an increased (compensable) rating for 
sinusitis.  


REPRESENTATION

Appellant represented by:	
ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from March 1962 to August 
1982.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an August 2000 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in part, denied increased evaluations 
for the veteran's service connected disorders and a total 
rating by reason of individual unemployability (TDIU).  

In an October 2003 rating decision, the RO increased the 
evaluation of the veteran's bilateral hearing loss to 80 
percent disabling and assigned a separate 10 percent rating 
for degenerative arthritis of the right knee.  The veteran 
has continued his appeal.  By rating decision dated in March 
2004, the RO granted a TDIU award, effective January 1, 2001.  
The veteran has appealed the effective date of the award.  

The October 2003 RO decision denied an application to reopen 
a claim for service connection for a back disorder.  The 
veteran's representative, in correspondence dated in October 
2003, submitted a notice of disagreement to the October 2003 
denial of service connection for a back disorder.  In October 
2004 the Board noted that the issue had not been addressed in 
a statement of the case (SOC), and had to be remanded in 
accordance with Manlincon v. West, 12 Vet. App. 238 (1999).  
Following the Board remand, in August 2006, the RO issued a 
SOC on the back disorder claim.  The veteran did not submit a 
timely substantive appeal.  Absent a notice of disagreement, 
a statement of the case and a substantive appeal, the Board 
does not have jurisdiction.  Bernard v. Brown, 4 Vet. App. 
384 (1994); Hazan v. Gober, 10 Vet. App. 511 (1997).  

The Board's October 2004 decision denied increased ratings 
for diabetes mellitus, hypertension, a bilateral hearing 
loss, tinnitus, residuals of meniscectomy of the right knee, 
degenerative joint disease of the right knee, residuals of a 
fracture of the left middle finger, and residuals of 
bilateral inguinal hernias.  The veteran did not appeal those 
decisions.  

The veteran did appeal the Board's grant of an earlier 
effective date, of March 9, 2000, for TDIU.  Subsequently, 
the United States Court of Appeals for Veterans Claims 
(Court) set that decision aside and remanded the matter to 
the Board.  

Also in October 2004, the Board remanded the claims for 
increased ratings for hemorrhoids and sinusitis.  The veteran 
was afforded the appropriate examinations in August 2006.  
However, the RO has yet to readjudicate these issues or to 
provide the veteran with a supplemental statement of the case 
(SSOC).  

The ratings for hemorrhoids and sinusitis are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

The service connected disabilities totally disabled the 
veteran more than a year before his TDIU claim was received 
on March 9, 2000.  


CONCLUSION OF LAW

The criteria for an effective date earlier than March 9, 
2000, for a TDIU award have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400(o) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The effective date appeal arises from the grant of a claim 
for TDIU.  In correspondence dated in March 2001 and updated 
in November 2004, the agency of original jurisdiction (AOJ) 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006).  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate claims for increased 
ratings and TDIU; information and evidence that VA would seek 
to provide; and information and evidence that the veteran was 
expected to provide.  Although this notice was delivered 
after the initial denial of the claims, the AOJ subsequently 
readjudicated each based on all the evidence in December 
2004, without taint from prior adjudications.  Also, in 
January 2004, the RO requested employment and tax 
information.  In February 2007, the Board notified the 
veteran that the Board would again consider his case and that 
he had the right to submit additional evidence.  Thus, the 
veteran was not precluded from participating effectively in 
the processing of his claims and the late notice did not 
affect the essential fairness of the decision. 

The notice as to disability ratings and effective dates, 
required by the Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) was sent to the veteran in March 2006.  
While this was not sent with the initial notice, the veteran 
was not prejudiced because he had actual knowledge of his 
right to appeal and did so.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  All 
available service medical records have been associated with 
the claims file.  The identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated in conjunction with his claims, and all 
required medical opinions have been sought.  The veteran's 
attorney has argued that VA should obtain a retrospective 
medical opinion to determine whether, based on such medical 
opinion, it would be factually ascertainable that in the year 
prior to the claim, the veteran's condition increased in 
severity.  The Court considered that request but did not 
endorse the request for a medical opinion.  The Board does 
not find such opinion necessary.  The medical records for the 
year prior to the claim are in evidence and will be discussed 
below.  

Criteria

"The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date."  38 U.S.C.A. 
§ 5110(b)(2) (West 2002).  If the application for an 
increased rating is not received within one year from the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, the general effective 
date provisions apply.  "Unless specifically provided 
otherwise in this chapter, the effective date of an award 
based on ..., a claim for increase, ...shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 2002).  

The regulations echo the law and provide that an increased 
rating (the Court pointed out that TDIU is an increased 
rating) will be effective at the "Earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if claim is received within 1 year from such 
date otherwise, date of receipt of claim."  38 C.F.R. 
§ 3.400(o)(2) (2006).   

In other words, compensation can be increased effective the 
date that the disability increased, and the veteran has a 
year to file.  However, if he does not file within a year of 
the increase in disability, including TDIU, increased 
benefits will be effective no earlier than the date of his 
claim.  With this in mind, and in compliance with the order 
of the Court, the Board has reviewed the file for evidence of 
increased disability in the year before the claim was 
received on March 9, 2000.  The Board notes that there was no 
dispute as to the date of receipt of the claim.  

Discussion of Evidence

In his TDIU claim , received on March 9, 2000, the veteran 
reported that he last worked full time in January 1987.  The 
date he became too disabled to work was listed as 1997.  The 
veteran reported that from 1996 to 1998, he earned $400 to 
$500 per month.  That would be a maximum of $6,000 per year.  
He reported that he earned nothing in 1999.  He certified 
that as a result of his service-connected disabilities, he 
was unable to secure or follow any substantially gainful 
occupation and that the statements he made in the application 
were true and complete to the best of his knowledge and 
belief, and he understood that these statements would be 
considered in determining his eligibility for VA benefits 
based on unemployability because of service-connected 
disability.  

By the terms of the TDIU claim form, VA told the veteran that 
it would rely on the information he provided to determine his 
benefits.  He certified this information to be true and 
complete to the best of his knowledge.  Therefore, it was 
entirely appropriate for VA to rely on the information the 
veteran provided and determine that he was disabled in 1997, 
more than a year before he filed his claim.  Consequently, 
since the claim was not filed within a year of increased 
disability, the earliest effective date that could be 
assigned was the date of the claim was received, March 9, 
2000.  

Another TDIU claim form and tax records were received in 
February 2004.  Again, the veteran reported that he last 
worked full time in 1987.  The date he became too disabled to 
work was listed as "02/04/99."  The veteran reported that 
in 1999 his highest gross earning was $300 per month, but not 
every month; in 2000 his highest gross earning was $200 per 
month, but not every month; in 2001 and 2002, his highest 
gross earning was $50 per month, and in 2003, his highest 
gross earning was 0.  He certified that as a result of his 
service-connected disabilities, he was unable to secure or 
follow any substantially gainful occupation and that the 
statements he made in the application were true and complete 
to the best of his knowledge and belief, and understood that 
these statements would be considered in determining his 
eligibility for VA benefits based on unemployability because 
of service-connected disability.  

As a worker, the veteran is competent to report how his 
service-connected disabilities affect his abilities to 
perform the duties of his occupation.  38 C.F.R. § 3.159.  
Here, he certified that the service-connected disabilities 
rendered him too disabled to work in February 1999, slightly 
more than a year before he filed his claim.  In the claim 
form, VA told the veteran what evidence was necessary and 
informed him that it would rely on the information he 
provided to determine his benefits.  It is appropriate to 
give the veteran's statements credence and accept that the 
service-connected disabilities prevented him from working 
more than a year before he filed his claim.  

The veteran has not identified any date within a year of the 
claim as showing the onset of total disability.  In the March 
2004 notice of disagreement, the veteran disagreed with the 
January 1, 2001 effective date originally assigned by the RO 
and asserted that an earlier effective date was warranted, 
without identifying any particular date.  The substantive 
appeal was similarly vague, as was the appellant's brief 
before the Court.  The Board's review of the entire file 
shows that the veteran has only provided two statements as to 
when he became totally disabled.  The statements are in the 
claims forms received in March 2000 and February 2004.  Both 
statements are certified.  Both statements show the onset of 
a total disability more than a year before the claim was 
received on March 9, 2000.  

The veteran is service-connected for a bilateral hearing loss 
disability, rated as 80 percent disabling; hypertension, 
rated as 20 percent disabling; diabetes mellitus, rated as 20 
percent disabling; residuals of a medial meniscectomy of the 
right knee, rated as 10 percent disabling; tinnitus, rated as 
10 percent disabling; degenerative joint disease of the right 
knee, rated as 10 percent disabling; coronary artery disease, 
rated as 10 percent disabling; residuals of a left middle 
finger fracture, rated as noncompensable; sinusitis, rated as 
noncompensable; bilateral inguinal hernias, rated as 
noncompensable; and hemorrhoids, rated as noncompensable.  
The combined disability rating is 90 percent.  

As required by the Court, the Board has reviewed the medical 
records for the year before the claim was received on March 
9, 2000, to see if the service-connected disabilities 
increased in severity to such an extent that they rendered 
the veteran unemployable.  There are detailed clinical 
records for the period.  They reflect colds and other acute 
and transitory illnesses, as well as flare-ups of non-
service-connected disorders.  In early February 1999, the 
veteran was treated for cold symptoms.  Later that month, he 
was seen for routine diabetic foot care.  In early May 1999, 
he was seen for back complaints; as noted above, service 
connection for a back disorder was denied and there is no 
timely substantive appeal of record.  In late May 1999 and 
again in September 1999 and December 1999, the veteran was 
seen for routine diabetic foot care including debridement of 
nails and calluses.  These treatments do not reflect an 
increase over the 20 percent rating in effect for diabetes 
since 1990.  38 C.F.R. Part 4, Code 7913 (2006).  Non-
service-connected back complaints were addressed in September 
1999 and November 1999.  In February 2000, the veteran 
reported that his right knee was hurting and swollen after he 
stepped off a ladder 5 days earlier, while working as an 
electrician.  He was seen for follow-up in March 2000 and 
later on orthopedic consultation in March 2000.  The report 
of the orthopedic consultation disclosed moderate effusion.  
The knee was stable with a range of motion from 0 to 100 
degrees.  It was neurovascularly intact.  X-rays showed tri-
compartment degenerative joint disease.  These findings would 
indicate the continuation of the 10 percent rating which had 
been in effect since 1982.  38 C.F.R. § 4.71a (2006).  

Conclusion

As directed by the Court, the Board has reviewed the medical 
records for the year before the veteran's TDIU claim was 
received.  These are VA clinical records containing 
complaints, findings, diagnoses, and treatment 
recommendations.  A medical opinion to analyze the medical 
records, as requested by the veteran's attorney, is not 
necessary.  The records speak for themselves and provide 
competent medical evidence.  They show treatment for non-
service-connected back complaints and colds.  They show 
routine care for service-connected diabetic foot problems 
which would not support a higher rating.  They also show that 
an industrial accident resulted in a flare-up of the service-
connected right knee disorder, but the manifestations did not 
exceed the criteria for a 10 percent rating that had been in 
effect for years.  The medical records in the year prior to 
the receipt of the TDIU claim, in March 2000, provide a 
preponderance of evidence showing that there was no 
significant increase in service-connected disability during 
that year.  

There is no lay or medical evidence that the veteran became 
totally disabled within the year before his claim was 
received.  The most probative evidence as to the onset of the 
total disability comes from the veteran.  As a worker, he is 
competent to report his view of how the service-connected 
disabilities impacted his ability to perform the duties of 
his job.  38 C.F.R. § 3.159 (2006).  In this case, he has 
made 2 statements as to when the total disability began.  
Both statements put the onset more than a year before the 
claim was received by VA.  Consequently, the Board finds that 
the preponderance establishes that the veteran became totally 
disabled by his service-connected disabilities more than a 
year before he filed his claim.  Applying the law and 
regulations to these facts, the effective date of the TDIU 
award can be no earlier than the date VA received the claim, 
March 9, 2000.  As the preponderance of the evidence is 
against the claim for an earlier effective date for TDIU, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

An effective date earlier than March 9, 2000, for a total 
disability rating based on individual unemployability is 
denied.


REMAND

In its October 2004 remand, the Board indicated that the 
veteran should have examinations for his hemorrhoid and 
sinusitis disorders.  The examinations were done in August 
2006.  The Board specified that, after the examinations, the 
issues should be readjudicated.  If the determination 
remained unfavorable, the veteran was to be provided with a 
SSOC.  The Board has reviewed the claims file, but there is 
no evidence that the hemorrhoids and sinusitis claims were 
readjudicated or that a SSOC on those issues was sent to the 
veteran and his attorney.  

The Court has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders and that VA has a duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Thus, the hemorrhoid and 
sinusitis issues must be remanded to complete the October 
2004 remand.  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
ratings for hemorrhoids and sinusitis are REMANDED for the 
following action:

The hemorrhoid and sinusitis ratings 
should be adjudicated by the RO.  If 
the maximum evaluation is not granted, 
the veteran and his representative 
should be furnished a SSOC which 
addresses all evidence associated with 
the claims file since the last SSOC.  
The veteran and his representative 
should be afforded the applicable time 
period in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


